Citation Nr: 0945877	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-33 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent rating 
for defective vision of the left eye.

2.  Entitlement to a rating in excess of 10 percent for 
scotoma, para-central, left eye.


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

At the onset, the Board notes that, while the claim was 
pending on appeal, the applicable rating criteria for eye 
disabilities were revised effective November 10, 2008.  See 
73 Fed. Reg. 66,549 (Nov. 10, 2008).  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria.  Should 
an increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of December 10, 2008.  See 
73 Fed. Reg. 66,549 (Nov. 10, 2008).  Because the Veteran's 
claim was received prior to November 10, 2008, the revised 
criteria are not for application in this case.  

In November 2009, the Board granted a motion to advance this 
case on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

With regard to the Veteran's claim for entitlement to a 
rating in excess of 20 percent rating for defective vision of 
the left eye, the Board acknowledges that, in written 
statement submitted February 2001, he asserted that he had a 
right eye disorder that was secondary to his service-
connected left eye disabilities.  

Although newly raised claims are generally referred to the RO 
for appropriate action, here, the Board notes that resolution 
of the service connection claim could impact upon VA's 
consideration of his claim for entitlement to a rating in 
excess of 20 percent rating for defective vision of the left 
eye.  Specifically, with few exceptions, where only one eye 
is service-connected and the veteran is not blind in both 
eyes, the other eye is considered normal for rating purposes.  
See 38 C.F.R. § 3.383(a) (2009); see also 38 C.F.R. § 4.14 
(2009). 

As such, the Board finds that his service-connection claim 
for a right eye disorder is inextricably intertwined with his 
claim for a rating in excess of 20 percent rating for 
defective vision of the left eye.  Indeed, if service 
connection for the right eye were granted, he could be 
assigned a higher schedular evaluation for under the 
provisions of Table V for Impairment of Central Visual 
Acuity.  38 C.F.R. § 4.84a (2009).

Accordingly, they must be considered together, and thus a 
decision by the Board on the Veteran's increased rating claim 
would at this point be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both are adjudicated). 

Next, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  Although the 
Veteran has already undergone VA examinations with respect to 
his increased rating claims, the Board finds, for the reasons 
discussed below, that further development, including an 
additional examination, is warranted in order to fully and 
fairly assess the merits of his claim for a rating in excess 
of 10 percent for scotoma, para-central, left eye.

Specifically, the Board finds that the evidence of record 
indicates that an examination of the Veteran's field vision 
is necessary.  According to 38 C.F.R. § 4.76, "measurement 
of the visual field will be made when there is disease of the 
optic nerve or when otherwise indicated."  38 C.F.R. § 4.76 
(2009)(emphasis added).  

Here, as early as November 1997, it was noted that the 
Veteran's left side visual fields were suspect, and a 
February 2001 VA examination revealed a decrease in the left 
eye visual field, secondary to his service-connected corneal 
scar.  Additionally, in a statement received August 2009, he 
specifically asserted that he continued to experience 
decreased vision due to his left eye scotoma that exceeded 
the visual impairment based solely on visual acuity.  

Significantly, however, despite the fact that the December 
2007 VA examiner reported the Veteran's history of left side 
peripheral field loss, neither the December 2007 or August 
2008 VA examinations included a Goldmann chart or otherwise 
evaluated whether there were any visual field deficiencies 
related to his service-connected scotoma.  

Therefore, given the Veteran's current complaints of visual 
field deficiencies, as well has his clinical history noting 
peripheral field scotoma, the Board finds that a eye 
examination is necessary in order to determine the extent, if 
any, of any area of loss or impairment of vision.  

In this examination, the examiner is requested to provide and 
interpret a Goldmann chart with respect to the field of 
vision to determine whether visual concentric contraction is 
demonstrated to 5 degrees, to 15 but not to 5 degrees, to 30 
but not to 15 degrees, to 45 but not to 30 degrees, or to 60 
but not to 45 degrees so that an appropriate rating may be 
assigned under 38 C.F.R. § 4.84a for impairment of field 
vision, if applicable.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain outpatient treatment records 
from the VA Medical Center in Bay Pines, 
Florida, for the period from August 2009 
to the present.

2.  Schedule the Veteran for an 
examination.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
connection with the examination, and its 
receipt and review should be acknowledged 
by the examiner in the examination 
report.  
        
(a)  The examiner is asked to offer an 
opinion as to whether it is at least as 
likely as not that any right eye 
disorder found to be present is related 
to his service-left eye disabilities or 
is otherwise related to or had its 
onset in service.  
        
(b)  The examiner must conduct any and 
all studies deemed necessary, to include 
field of vision according to Goldmann 
Perimeter testing, for each affected eye.  
The examiner is specifically requested to 
include the total field of vision for 
each eye, and to specifically comment on 
the extent, if any, of any area of loss 
or impairment of vision.  

(c)  If any impairment of field vision is 
found, the examiner should also 
specifically comment on whether field of 
vision studies reflect that visual 
concentric contraction is demonstrated to 
5 degrees, to 15 but not to 5 degrees, to 
30 but not to 15 degrees, to 45 but not 
to 30 degrees, or to 60 but not to 45 
degrees. 

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  

3.  Then, adjudicate the issue of 
entitlement to service connection for a 
right eye disorder, to include as 
secondary to any of his service-connected 
left eye disabilities.  Notice of the 
determination, and his appellate rights, 
should be provided to the Veteran and his 
representative.  

4.  Finally, readjudicate the Veteran's 
claims.  If any benefit sought on appeal 
is not granted, or if a timely notice of 
disagreement is received with respect to 
any additional issue raised on behalf of 
the Veteran, the RO should furnish a 
statement of the case and/or a 
supplemental statement of the case on all 
issues in appellate status.

The Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



